Citation Nr: 1815030	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-50 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to January 27, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training in the United States Army from January 1986 to May 1986 and on active duty from October 2004 to January 2006, during the Gulf War Era.  He also served in the National Guard with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). The Veteran received an Air Medal and Combat Action Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision in which the RO increased the disability rating for PTSD to 50 percent disabling, effective March 10, 2009, the date of claim for an increased rating. 

In a November 2009 rating decision, the RO increased the rating for PTSD to 70 percent disabling, effective March 10, 2009, the date of receipt of a claim for an increased rating.  The Veteran expressed timely disagreement with the rating in August 2009.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in March 2011. A transcript of that hearing is associated with the record. 

In September 2011, the RO granted a TDIU, effective January 27, 2011. Although the Veteran did not appeal this determination, in its prior decision, the Board observed that that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation, if entitlement to the disability upon which TDIU is based has already been found to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). As such, the Board found that the issue of entitlement to a TDIU prior to January 27, 2011 was also on appeal.

In April 2012 and March 2016, the Board remanded the case for additional development.  The case has returned to the Board for further appellate action.


FINDINGS OF FACT

1.  From March 10, 2009, the record of lay and medical evidence is in relative equipoise showing that the Veteran's service-connected PTSD more nearly approximated total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

2.  The Veteran has a single service-connected disability rated as 100 percent disabling and, the evidence of record does not show that the Veteran has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for service-connected PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).



2.  There is no question of law or fact involving the award of entitlement to special monthly compensation based on award of a TDIU.  The appeal is moot.
38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 4,16 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Remand Compliance

As noted in the Introduction, the case was remanded to the RO in April 2012 and March 2016 for additional development.  The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Schedular Ratings for PTSD

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. § Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27 (2017).  VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Where there is a question as to which of two ratings to apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, VA will assign the lower rating.  Id.  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

PTSD is rated under 38 C.F.R. § 4.130. Diagnostic Code 9411 (2017).  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the term "such as" in 38 C.F.R. § 4.130 (2017) demonstrates that the symptoms that follow the phrase are not intended to constitute an exhaustive list, but instead are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2017). VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of the disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017).

A Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), which is more commonly referred to as "DSM-IV"). 

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

The Board notes that while VA is to consider an examiner's classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

PTSD

The Veteran contends that the severity of his PTSD more closely approximates the criteria for a 100 percent disability.  The Veteran further contends he is entitled to a TDIU prior to January 27, 2011.

The RO received the Veteran's claim for an increased rating for PTSD on March 10, 2009. 

Later in March 2009, the Veteran underwent a review examination for PTSD. In addition to many of the symptoms associated with PTSD, the Veteran also reported blackouts, loss of memory of time and location, auditory, visual, and olfactory hallucinations, and arrests for fighting.  He reported ceasing work in his family business.  The examining psychologist also noted associated alcohol abuse and recommended assistance in managing his funds.  The examiner found the overall level of disability to be moderate to severe and assigned a GAF score of 48. 

In August 2009, a friend of the Veteran, who identified himself as a Veteran of the Vietnam Era, submitted a statement.  He wrote that it appeared that the Veteran would need a great deal of help, stating that "[the Veteran's] string may have been stretched too tight in Iraq."

A review of VA treatment records from September and October 2009 show that the Veteran reported worsening flashbacks; he expressed that he would recommence alcohol abuse if the flashbacks continued to worsen.  The Veteran also refused to communicate with any VA mental health clinician except his primary-care psychiatrist.  In December 2009, the attending VA physician noted that he had seen the Veteran twenty times in the past 34 months and that the Veteran functioned only episodically on a part time basis.  He noted that the Veteran was not capable of full time employment in a competitive work environment because of the psychiatric disability but was not permanently disabled. 

In January 2010, the Veteran's employer (and brother) wrote that the Veteran was no longer employed at the family firm due to his current mental and physical health impairments.  He also noted that the Veteran's mental attitude was caused by his deployment to Iraq.  The same month the Veteran's wife submitted a letter in which she described the Veteran's public "blow-ups" and severely impaired relationships with their children and herself.

In August 2010, the Veteran's representative submitted a statement in lieu of VA Form 646.  She commented on the Veteran's rage and avoidance of social interaction; she further noted that the Veteran struggled to avoid violent acts.  Moreover, the Veteran, according to the representative, was uncomfortable in crowds in which he experienced auditory hallucinations.  These hallucinations extended to other spaces as well, as the Veteran relayed that he heard the "bogey man" coming up behind him in hallways (highlighting a workplace scenario is which a co-worker triggered a severe flashback).

In a December 2010 mental health addendum, the Veteran's psychiatrist opined that the Veteran's occupational (vocational) impairment is "indeed" due to his severe PTSD arising out of his service in Iraq.  Also in December 2010, the Veteran was afforded a VA PTSD examination.  The examiner reported that the Veteran had not been employed in the past 12 months.  As to social and occupational impairments, the examiner noted that the Veteran stated that he was unable to hold a job in a continuous fashion, underscoring the limitations imposed by anxiety, insomnia, and psychoactive medication.  Other impairments included the inability to concentrate; inability to maintain a regular attendant schedule; distractibility; inability to get along with coworkers; and tendency to act impulsively.  The examiner conveyed such symptoms as auditory hallucinations and impaired short-term memory.

At the March 2011 videoconference hearing, the Veteran testified that he had occupational and social impairments manifested by conflicts with employees and clients; blackouts; and lapses in judgment.  The Veteran stated that he had engaged in workplace fighting; workplace consumption of alcohol; accusing people of trying to harm him, with no basis; and obsessional rituals, including pacing the house at night, not sleeping, and checking door locks constantly.  The Veteran also testified that he suffered from both long- and short-term memory loss; hallucinations; and delusions.  At the hearing, the Veteran's wife testified the she witnessed the Veteran's rage, anger, "cussing," and anti-social behavior.  She also stated that the Veteran had slammed her finger into a doorway, causing the loss of a part of her finger; frightened their children; punched holes in the walls; and had outbursts in public places like restaurants.

March 2011 VA progress notes include reports of PTSD-related hallucinations and agoraphobia.  Observations of clinicians included restricted affect, anxiety, and hesitancy.  In an April 2011 mental health note, a VA psychotherapist opined that the Veteran presented with high anxiety.  Specifically, she opined that he came to her office and exhibited "checking behavior."  The Veteran also expressed the need to go home 4 times during the therapy session to ensure that he had locked the doors.

Reporting findings of an August 2011 VA general medical examination, a clinician opined that the Veteran was unable to maintain any type of employment at present of either a physical or a sedentary nature.  The severity of his PTSD, according to this clinician, greatly interfered with his interpersonal relationships.  Moreover, the clinician discussed the option of in-patient psychiatric hospitalization.

VA treatment from 2012 provides that the Veteran's PTSD symptoms remained essentially unchanged and he remained depressed.  Clinicians provided impressions of PTSD, to include at different points, psychosis, major depressive disorder (MDD) and alcohol abuse (ETOH).  A clinician noted that the Veteran endorsed very active PTSD signs and symptoms, intermittently fighting the urge to cry; and, moreover, the Veteran abused alcohol "to chase away the demons."

In September 2012, the Veteran was afforded a VA examination.  Opining as to the Veteran's PTSD and occupational and social impairments, the examiner opined that the Veteran was occupationally and socially impaired in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner also noted that psychiatric hospitalization had been recommended repeatedly.  In concluding remarks, the examiner noted that the Veteran experienced nightmares 3 to 4 times weekly; experienced panic attacks every other day; could only sleep for limited periods; showed memory loss; expressed physical violence; and had poor impulse control.  Based on these symptoms, the examiner opined that the Veteran was unable to maintain employment.

In an October 2012 mental health note, a clinician opined that the Veteran was very isolated and very detached from others, noting that he had little-to-no meaningful relationships. 

In December 2012, the Veteran's wife submitted another statement.  In pertinent part, she wrote that the Veteran has nightmares, anxiety attacks, mood swings, black outs, and profound memory loss.  She also wrote that the Veteran's sleeping was erratic.  Intimacy no longer existed between them.  Furthermore, according to this account, the Veteran was socially impaired to the degree that he could never attend social functions or even go out to dinner.  His relationship with their children was also impaired; the Veteran's wife opined to the effect that their children were fearful of the Veteran's unpredictable and potentially violent outbursts.

Review of VA treatment records from 2013 through 2016 reveal that the Veteran sought on-going psychiatric treatment, consultation, and psychoactive medication guidance.  Clinicians opined that the Veteran experienced blackouts and rage.  A treatment note reported that the Veteran's symptoms included flashbacks about ambushes every time he closed his eyes.  At different points in this course of on-going treatment, diagnostic impression included PTSD, MDD, ETOH, and mild-to-severe psychosis.  Symptoms largely reflected those of earlier periods, to include hallucinations, delusions, rage, and depression

In June 2016, a VA examiner opined that the Veteran has severe impairment in occupational and social functioning with noted deficits in most areas of life functioning and this level of impairment, based upon the Veteran's lay account and review of the claims file, has been present since 2009.  

The Veteran's representative referred to this report in her November 2017 brief to highlight the applicability of a 100 percent disability rating.  In a subsequent brief of January 2018, she stated that the Veteran asserts that PTSD caused severe and total social impairment.   Upon review of the evidence of record, the Veteran's service-connected PTSD more closely approximates a 100 percent disability rating from December 22, 2009.

As discussed above, a 100 percent disability rating under the General Rating Formula (38 C.F.R. § 4.130, Diagnostic Code 9411 (2017)) requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

From March 10, 2009, both the lay and medical evidence of record, discussed above, shows that the Veteran's social and occupational impairments were effectively total.  Public blow-ups and delusional episodes; intensive avoidance of social interactions; severely impaired, threatening, and violent familial relationships (spouse, children, and sibling); physical altercations; obsessive behavioral repertoires; and a reported complete inability to maintain employment, taken as a whole, is indicative of total social and occupational impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  Underscoring this point, the Veteran's symptoms throughout the period of the appeal have included gross impairment of thought processes (persistent flashbacks); hallucinations and delusions; and grossly inappropriate behavior (ritualized door locking; public "blow-ups," blackouts, and domestic violence).  Family members and co-workers reported that the Veteran "disappeared" for extended periods of time.  As to memory loss, the evidence of record shows that clinicians opined that both the Veteran's short- and long-term memories were affected by the severity of his PTSD.

As discussed above, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that symptoms that follow a phrase are not intended to be an exhaustive list, but instead serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhorn, supra.  In this light, the Board finds that the consistency, frequency, severity of the Veteran's social and occupational impairments are in relative equipoise as to  granting a 100 disability rating for PTSD from December 22, 2009. 

Entitlement to a TDIU prior to January 27, 2011

The Board notes that generally with the assignment of a 100 percent disability rating for one disability, a claim for entitlement to a TDIU is rendered moot.  

In June 1999, VA's General Counsel (OGC) issued VAOPGCPREC 6-99, addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of a TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

However, the Board notes that the Court took a position contrary to VAOPGCPREC 6-99 in Bradley v. Peake, 22 Vet. App. 280 (2008).  Here, the Court held that, although no additional disability compensation may be paid when a 100 percent schedular disability rating is in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation in which a veteran has a schedular 100 percent disability rating total for a particular service-connected disability, and could establish a TDIU for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)).  See 38 U.S.C. § 1114(s) (2012).  In light of Bradley, VA General Counsel partially withdrew VAOPGCPREC 6-99 to the extent that it was inconsistent with Bradley in November 1999.

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley, supra.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C, § 1114 (2012).  Indeed, as noted in Bradley, VA must consider a TDIU claim, despite the existence of a schedular 100 percent disability rating and award SMC under 38 U.S.C. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  Id.

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 
38 U.S.C. § 1114(s) (2012); 38 C.F.R. § 3.350(i) (2017).

The Veteran has been granted a 100 percent disability rating for PTSD from March 10, 2009.  However, the Veteran does not have any other "independent" disabilities ratable at 60 percent.  Moreover, the evidence of record does not support a finding that the Veteran is permanently housebound by reason of service-connected PTSD.  Therefore, there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought.  The appeal with respect to a claim for a TDIU prior to January 27, 2011 is moot and must be dismissed. 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a disability rating of 100 percent for posttraumatic stress disorder from March 10, 2009 is granted.

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities prior to January 27, 2011 is dismissed.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


